DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Amendment
This Office Action is made in response to amendment, filed 2/10/2021. Claims 2, 14-15, 19, and 21 are amended. Claims 11-13 and 18 have been cancelled. Claims 22-25 are new.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 2/10/2021.
With respect to Claim Rejections - Double Patenting, claims 2, 14-15, 19, and 21 have been amended and Applicant submits that the amended portions of claims 2-10, 14-17, and 19-25 are now patentably distinct from the claims of U.S. Patent No. 10,057,610 and Eschet. In response, the Examiner finds Copley et al., Pub No US 2013/0042265 A1 that teach these amended portions (see rejection).
With respect to Claim Rejections under 35 U.S.C. § 103 for independent claim 2, the Applicant submits that Hermsmeyer at paragraph [0068] does not teach "allocating, based on remaining bandwidth after the allocating bandwidth to the high profile content stream, second bandwidth to a low profile content stream during the content opportunity for a low profile version of one or more content elements." The Applicant submits that Hermsmeyer describes a decision making process provided when available protection capacity is not sufficient such as due to multiple link failures. The decision making process optionally protects HDTV channels over SDTV channels or SDTV channels over HDTV channels to deliver more channels in the limited bandwidth remaining following the protection capacity becoming insufficient. The allocating, based on remaining bandwidth after the allocating bandwidth to the high profile content stream, second bandwidth to a low profile content stream during the content opportunity for a low profile version of one or more content elements." The low profile content stream can be delivered in the limited bandwidth remaining (second bandwidth) in the event of a failover condition (an opportunity). 
The Applicant has amended claim 2 to now read “detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the stream to a high profile content stream or a low profile content stream; allocating, basedat least in part on capabilities associated with the one or more receiving devices, first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met; and allocatingthe low profile content stream of at least one of the one or more content elements remaining after the allocating bandwidth to the high profile content stream.” The Examiner finds Eschet to teach amended feature “at least in part on capabilities associated with the one or more receiving devices”, the system can apply logic to differentiate bandwidth according to the user device properties [para.0048-0049]. Also, paragraph 0058 and FIG.1 discloses an allocator 30 that can identify user device properties and can allocate a transmission bit rate to the stream based on capabilities of receiving device. The Examiner also finds Copley (US 2013/0042265) to teach the amended portions “detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the  (see rejections below).
The Applicant submits that claim 2 is allowable over the cited references for at least these reasons. As aforementioned, independent claims 15 and 21 include similar, but not identical, features as independent claim 2 and are allowable. The Applicant also submits claims 3 and 6-10, 14, 16-17, and 19-20 are dependent upon independent claims 2, 15, and 21 and are allowable for at least the same reasons above as well as for the additional features they recite. And dependent claims 4-5 are allowable because Ratsch fails to cure the deficiencies of Hermsmeyer and Eschet. The Examiner notes that Ratsch is no longer used for claims 4 and 5 because they 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 15, and 21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 14, 1, and 27, respectively, of U.S. Patent No. 10057610 in view of Eschet et al., Pub. No. US 2013/0297743 A1 (hereafter Eschet).
Continuation
Application No 16037966
Parent
Patent No 10057610
Independent Claims 2, 15, 21
Claims 1, 14, 27 respectively
detecting a content opportunity in a transport stream;
detecting a content opportunity in a transport stream;
allocating, based on available bandwidth and a priority associated with a capability of one
or more receiving devices, first bandwidth to a high profile content stream during the content
opportunity for a high profile version of one or more content elements; and
allocating bandwidth for a highest available profile version of each of the plurality of
content elements to a highest profile available content stream responsive to the highest profile
available content stream having sufficient resources; and
allocating, based on remaining bandwidth after the allocating bandwidth to the high profile content stream, second bandwidth to a low profile content stream during the content opportunity for a low profile version of one or more content elements.
allocating bandwidth for a lower profile version of each of the plurality of content elements remaining after allocation of the bandwidth for the highest profile available version of each of the plurality of content elements to a lower profile content stream.

Claim 15
Claim 4
Claim 16
Claim 5
Claim 17
Claim 6
Claim 18
Claim 7
Claim 19
Claims 8, 16
Claim 7, 20
Claims 9, 17
Claim 8, 21
Claim 10
Claim 22, 28
Claim 11, 18
Claim 10, 23
Claim 12, 20
Claim 11, 24, 30
Claim 13
Claim 12, 25, 31


Regarding claim 2, 15, and 21, U.S. Patent No. 10057610 teaches “detecting a content opportunity in a transport stream;” U.S. Patent No. 10057610 does not explicitly teach “detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the  to a high profile content stream or a low profile content stream;” (bold emphasis added to distinguish the elements not taught by U.S. Patent No. 10057610). However, in analogous art, Copley discloses a method for detecting a trigger in a first transport stream that determines a switch point (indicating a switching time) for tuning to a second transport stream [para.0004]. The trigger indicates an opportunity to switch from the network service to an addressable advertising service, to effect replacement of the network advertisement with an addressable advertisement [para.0020]. FIG(s).3, 4 and paragraph 0024 discloses a timeline for the transport stream and a timeline for the presentation of the AV content. FIG.6 and paragraph discloses a set-top box 120 (a receiving device) monitors the network transport stream to detect a trigger (step 620). The trigger identifies a location in the network transport stream that is a switch point for tuning to an addressable advertising transport stream. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify U.S. Patent No. 10057610 in view of Copley to detect, in a transport stream, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 14-17, and 19-25 are rejected under 35 U.S.C § 103(a) as being unpatentable over Hermsmeyer et al., Pub No US 2008/0112312 A1 (hereinafter Hermsmeyer) in view of Eschet et al., Pub. No. US 2013/0297743 A1 (hereafter Eschet) and further in view of Copley et al., Pub No US 2013/0042265 A1 (hereinafter Copley).

Regarding Claim 2, Hermsmeyer discloses a method comprising:
allocating first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met [para.0043: Discloses high profile/priority service streams to be carried are preferentially allocated to the various links which form the available bandwidth, such allocation being performed in a service-aware manner by utilizing service stream profile information. A minimum or predefined amount of bandwidth may be allocated to high-profile service streams. Similarly, a minimum or predefined amount of bandwidth may be allocated to low-profile service streams; and para.0041: Discloses an Admission Control procedure is performed to provide a maximum amount of highest profile traffic on the available bandwidth according to the configured capacities per profile; and para.0075-0076: Discloses that the invention tends to maximize the amount of high priority service streams on the available bandwidth. The invention also introduces the concept of worker capacity (used for transmitting service streams) and backup capacity (reserved for service stream transmission in case of worker capacity failure or degradation) in an arrangement of service streams bound to a physical link, assigned to a specific worker bandwidth and a predefined backup bandwidth. Thus, indicating a bandwidth limitation of the high profile content stream is met.]; and
allocatingthe low profile content stream of at least one of the one or more content elements remaining after the allocating bandwidth to the high profile content stream [para.0068: Discloses that SDTV (low profile content stream) can be delivered in the limited bandwidth remaining (second bandwidth); and para.0074: Discloses worker links of higher .
Hermsmeyer does not explicitly disclose allocating, basedat least in part on capabilities associated with the one or more receiving devices, first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met (emphasis added to distinguish the elements not taught by Hermsmeyer). However, in analogous art, Eschet discloses the system can have a centralized architecture and can control bandwidth and QoE. The system, method and computer readable medium can consider the available bandwidth over the entire network, the temporal video quality of the video streams, the properties of the user devices and the playback buffer state in each of the user devices in order to provide an efficient resource allocation. The system can allocate more bandwidth for high profiles and big screens in order to optimize the overall QoE of the lineup. Thus, the system can apply logic to differentiate bandwidth according to the user device properties. Additionally, the system can differentiate screen size and profile (like SD, HD and 3D) [para.0048-0049]. Also, paragraph 0058 and FIG.1 discloses an allocator 30 that can identify user device properties and quality metadata, and can identify the video version to be provided to the user device and can allocate a transmission bit rate to the stream. The output handler 40 can send the selected version of the media stream to the user device at the allocated bit rate. In some implementations, the output handler 40 can sense the properties of the network 
The combined teachings of Hermsmeyer and Eschet do not explicitly disclose detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the  to a high profile content stream or a low profile content stream (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Copley discloses in paragraph 0004 a method for detecting a trigger in a first transport stream that determines a switch point (indicating a switching time) for tuning to a second transport stream. Paragraph 0020 discloses the trigger indicates an opportunity to switch from the network service to an addressable advertising service, to effect replacement of 

Regarding Claim 3, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Hermsmeyer further discloses wherein the transport stream comprises a high definition programming stream [para.0068: Discloses HDTV streams (a high definition programming stream).].

Regarding Claim 4, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Copley further discloses wherein the content opportunity comprises a portion of an advertising slot [FIG.(s)4,5: Discloses a network stream with a trigger (content opportunity) and within a portion of that stream comprises an addressable advertisement (advertising slot). ]. 

Regarding Claim 5, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Copley further discloses wherein the one or more content elements comprise advertising content [para.012: Discloses AV content includes primary channels with SCTE 35, such as network programs and network advertisements. In one embodiment, the Ad content is a replacement for the primary network advertisement that is typically shown during a network program or between two network programs. The Ad splicer 130 synchronizes the Ad content and targeted Ad signaling with the network advertisements in the AV content, and delivers the resulting AV content stream and targeted Ad content to the set-top box 120.]. 

Regarding Claim 6, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses wherein the high profile version comprises a high definition version [para.0067: Discloses a quality measurement module 20 that normalize its grade to user device's profile (such as SD\HD(high definition)\3D), and screen size (mobile, tablet and TV).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 7, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses wherein the low profile version comprises a standard definition version [para.0067: Discloses a quality measurement module 20 that normalize its grade to user device's profile (such as SD(standard definition)\HD\3D), and screen size (mobile, tablet and TV).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 8, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first bitrate and the low profile version comprises a second high definition version encoded at a second bitrate, and wherein the second bitrate is lower than the first bitrate [para.0120: Discloses a table containing a first high definition version encoded at a first bitrate and the low profile version comprises a second high definition version encoded at a second bitrate. The second bitrate is lower than the first bitrate.]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 9, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first resolution and the low profile version comprises a second high definition version encoded at a second resolution, and wherein the second resolution is lower than the first resolution [para.0031: Discloses two user devices are sharing the same channel of 4 mbps. One is a HD TV, whose video is encoded in the following versions: HIGH-4 mbps, MED---3 mbps, LOW-2 mbps. The other is a smartphone, with a lower . This claim is rejected on the same grounds as claim 2.

Regarding Claim 10, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses further comprising: transforming the one or more content elements from the high profile version to the lower profile available version [para.0119: Discloses that the video version allocated per user device can change in resolution of segments.]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 14, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the method of claim 2, and Eschet further discloses capabilities indicate whether the one or more receiving devices is a high definition receiving device or a standard definition receiving device [para.0047: Discloses the user device (or client hosted by a user device) may select the video version it downloads. Various implementations can include a system that selects the version of each video segment to be transmitted to each user device. The network device is aware of all the user devices sharing the network, and of the video quality of each video segment. This added information facilitates smarter decisions regarding the available bandwidth (BW) for each user device and the version of the video segment to be sent to each user device; and para.0049: Discloses the system can allocate more bandwidth for high profiles  . This claim is rejected on the same grounds as claim 2.

Regarding Claim 15, Hermsmeyer discloses a device comprising:
one or more processors [FIG.3A,B,C & para.0056: Discloses a controller that may be local or proximate the elements it interacts with, or it may be remotely located in a managing server.]; and
memory storing instructions that, when executed by the one or more processors [FIG.1: Discloses content servers 110A-C; and para.0056: Discloses a managing server.], cause the device to:
allocate first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met [para.0043: Discloses high profile/priority service streams to be carried are preferentially allocated to the various links which form the available bandwidth, such allocation being performed in a service-aware manner by utilizing service stream profile information. A minimum or ; and
allocatethe low profile content stream of at least one of the one or more content elements remaining after the allocating bandwidth to the high profile content stream [para.0068: Discloses that SDTV (low profile content stream) can be delivered in the limited bandwidth remaining (second bandwidth); and para.0074: Discloses worker links of higher priority traffic in the embodiment of FIG. 4 may, in the event of a failover condition, preempt lower priority traffic. That is, the highest priority level traffic may have backup links that are used by the next lower priority level traffic, which may itself have backup links used by a still lower priority level traffic. Lower level .
Hermsmeyer does not explicitly disclose allocate, basedat least in part on capabilities associated with the one or more receiving devices, first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met (emphasis added to distinguish the elements not taught by Hermsmeyer). However, in analogous art, Eschet discloses the system can have a centralized architecture and can control bandwidth and QoE. The system, method and computer readable medium can consider the available bandwidth over the entire network, the temporal video quality of the video streams, the properties of the user devices and the playback buffer state in each of the user devices in order to provide an efficient resource allocation. The system can allocate more bandwidth for high profiles and big screens in order to optimize the overall QoE of the lineup. Thus, the system can apply logic to differentiate bandwidth according to the user device properties. Additionally, the system can differentiate screen size and profile (like SD, HD and 3D) [para.0048-0049]. Also, paragraph 0058 and FIG.1 discloses an allocator 30 that can identify user device properties and quality metadata, and can identify the video version to be provided to the user device and can allocate a transmission bit rate to the stream. The output handler 40 can send the selected version of the media stream to the user device at the allocated bit rate. In some implementations, the output handler 40 can sense the properties of the network (such as available bandwidth in each link), and can provide feedback to the allocator 30. The feedback can include the network properties along with statistics associated with transmitted data. And also, paragraph 0165 of Eschet discloses “Setting a minimum/maximum/bias VQ level 
	The combined teachings of Hermsmeyer and Eschet do not explicitly disclose detect, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the  to a high profile content stream or a low profile content stream (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Copley discloses in paragraph 0004 a method for detecting a trigger in a first transport stream that determines a switch point (indicating a switching time) for tuning to a second transport stream. Paragraph 0020 discloses the trigger indicates an opportunity to switch from the network service to an addressable advertising service, to effect replacement of the network advertisement with an addressable advertisement. FIG(s).3, 4 and paragraph 0024 discloses a timeline for the transport stream and a timeline for the presentation of the AV content. FIG.6 and paragraph discloses a set-top box 120 (a receiving device) monitors the 

Regarding Claim 16, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the device of claim 15, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first bitrate and the low profile version comprises a second high definition version encoded at a second bitrate, and wherein the second bitrate is lower than the first bitrate [para.0120: Discloses a table containing a first high definition version encoded at a first bitrate and the low profile version comprises a second high . This claim is rejected on the same grounds as claim 15.

Regarding Claim 17, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the device of claim 15, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first resolution and the low profile version comprises a second high definition version encoded at a second resolution, and wherein the second resolution is lower than the first resolution [para.0031: Discloses two user devices are sharing the same channel of 4 mbps. One is a HD TV, whose video is encoded in the following versions: HIGH-4 mbps, MED---3 mbps, LOW-2 mbps. The other is a smartphone, with a lower screen resolution, whose video has the following versions: HIGH-2 mbps, MED-1 mbps, LOW-0.5 mbps.; and para.0146: Discloses user devices may require extra bit-rate due to, for example: high resolution screen, where the average bit-rate of the video is higher, or a complex video scene, which causes a temporary increase in the video bit-rate.]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 19, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the device of claim 15, and Eschet further discloses capabilities indicate whether the one or more receiving devices is a high definition receiving device or a standard definition receiving device [para.0031: Discloses two user devices are sharing the same channel of 4 mbps. One is a HD TV, whose video is encoded in the following versions: HIGH-4 mbps, MED---3 mbps, LOW-2 mbps (priority). The other is a smartphone, with a lower . This claim is rejected on the same grounds as claim 15.

Regarding Claim 20, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the device of claim 15, and Eschet further discloses wherein the high profile version comprises a high definition version and the low profile version comprises a standard definition version [para.0047: Discloses the user device (or client hosted by a user device) may select the video version it downloads. Various implementations can include a system that selects the version of each video segment to be transmitted to each user device. The network device is aware of all the user devices sharing the network, and of the video quality of each video segment. This added information facilitates smarter decisions regarding the available bandwidth (BW) for each user device and the version of the video segment to be sent to each user device; and para.0049: Discloses the system can allocate more bandwidth for high profiles and big screens in order to optimize the overall QoE of the lineup. Thus, the system can apply logic to differentiate bandwidth according to the user device properties. Additionally, the system can differentiate screen size and profile (like SD, HD and 3D).]. This claim is rejected on the same grounds as claim 15.

 a non-transitory computer-readable storage medium storing computer readable instructions that, when executed by a processor, cause:
allocating first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met [para.0043: Discloses high profile/priority service streams to be carried are preferentially allocated to the various links which form the available bandwidth, such allocation being performed in a service-aware manner by utilizing service stream profile information. A minimum or predefined amount of bandwidth may be allocated to high-profile service streams. Similarly, a minimum or predefined amount of bandwidth may be allocated to low-profile service streams; and para.0041: Discloses an Admission Control procedure is performed to provide a maximum amount of highest profile traffic on the available bandwidth according to the configured capacities per profile; and para.0075-0076: Discloses that the invention tends to maximize the amount of high priority service streams on the available bandwidth. The invention also introduces the concept of worker capacity (used for transmitting service streams) and backup capacity (reserved for service stream transmission in case of worker capacity failure or degradation) in an arrangement of service streams bound to a physical link, assigned to a specific worker bandwidth and a predefined backup bandwidth. Thus, indicating a bandwidth limitation of the high profile content stream is met.]; and
allocatingthe low profile content stream of at least one of the one or more content elements remaining after the allocating bandwidth to the high profile content stream .
Hermsmeyer does not explicitly disclose allocating, basedat least in part on capabilities associated with the one or more receiving devices, first bandwidth to [[a]] the high profile content stream until a bandwidth limitation of the high profile content stream is met (emphasis added to distinguish the elements not taught by Hermsmeyer). However, in analogous art, Eschet discloses the system can have a centralized architecture and can control bandwidth and QoE. The system, method and computer readable medium can consider the available bandwidth over the entire network, the temporal video quality of the video streams, the properties of the user devices and the playback buffer state in each of the user devices in order to provide an efficient resource allocation. The system can allocate more bandwidth for high profiles and big screens in order to optimize the overall QoE of the lineup. Thus, the system can apply logic to differentiate bandwidth according to the user device properties. Additionally, the system can differentiate screen size and profile (like SD, HD and 3D) [para.0048-0049]. Also, paragraph 0058 and FIG.1 discloses an allocator 30 that can identify user device properties and quality metadata, and can identify the video version to be provided to the user device and can allocate a transmission bit rate to the stream. The output 
The combined teachings of Hermsmeyer and Eschet do not explicitly disclose detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the  to a high profile content stream or a low profile content stream (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Copley discloses in paragraph 0004 a method for detecting a trigger in a first transport stream that determines a switch point (indicating a switching time) for tuning 

the non-transitory computer-readable storage medium of claim 21, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first bitrate and the low profile version comprises a second high definition version encoded at a second bitrate, and wherein the second bitrate is lower than the first bitrate [para.0120: Discloses a table containing a first high definition version encoded at a first bitrate and the low profile version comprises a second high definition version encoded at a second bitrate. The second bitrate is lower than the first bitrate.]. This claim is rejected on the same grounds as claim 21.].

Regarding Claim 23, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the non-transitory computer-readable storage medium of claim 21, and Eschet further discloses wherein the high profile version comprises a first high definition version encoded at a first resolution and the low profile version comprises a second high definition version encoded at a second resolution, and wherein the second resolution is lower than the first resolution [para.0031: Discloses two user devices are sharing the same channel of 4 mbps. One is a HD TV, whose video is encoded in the following versions: HIGH-4 mbps, MED---3 mbps, LOW-2 mbps. The other is a smartphone, with a lower screen resolution, whose video has the following versions: HIGH-2 mbps, MED-1 mbps, LOW-0.5 mbps.; and para.0146: Discloses user devices may require extra bit-rate due to, for example: high resolution screen, where the average bit-rate of the video is higher, or a complex video scene, which causes a temporary increase in the video bit-rate.]. This claim is rejected on the same grounds as claim 21.

the non-transitory computer-readable storage medium of claim 21, and Eschet further discloses wherein the capabilities indicate whether the one or more receiving devices is a high definition receiving device or a standard definition receiving device [para.0031: Discloses two user devices are sharing the same channel of 4 mbps. One is a HD TV, whose video is encoded in the following versions: HIGH-4 mbps, MED---3 mbps, LOW-2 mbps (priority). The other is a smartphone, with a lower screen resolution, whose video has the following versions: HIGH-2 mbps, MED-1 mbps, and LOW-0.5 mbps; and para.0165: Discloses “Setting a minimum/maximum/bias VQ level per user device, Setting a minimum/maximum/bias transmission rate per user device and complying with priorities assigned to user devices (user devices with higher priority may receive more resources than lower priority user devices in cases of network resource saturation).”]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 25, the combined teachings of Hermsmeyer, Eschet, and Copley discloses the non-transitory computer-readable storage medium of claim 21, and Eschet further discloses wherein the high profile version comprises a high definition version and the low profile version comprises a standard definition version [para.0047: Discloses the user device (or client hosted by a user device) may select the video version it downloads. Various implementations can include a system that selects the version of each video segment to be transmitted to each user device. The network device is aware of all the user devices sharing the network, and of the video quality of each video segment. This added information facilitates smarter decisions regarding the available bandwidth (BW) for each user device and the version of the video segment to be sent to each user device; and para.0049: Discloses the system can . This claim is rejected on the same grounds as claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeffery Allen Boortz, (US 2005/0144635 A1) - Discloses allocating bandwidth such as between high-definition (HD) and standard definition (SD) bandwidth on the downstream channels. [0119].
Brooks et al., (US 2009/0031384 A1) – Discloses a method of selecting and allocating programming [0174]. FIG. 2, the method 200 generally comprises first determining a required bandwidth necessary to service existing or planned program requests within the network [0176]. Step 204, the actual or available bandwidth for the network (or relevant portions thereof) is determined. Depending on the bitrate requirements of individual programs, it may not be possible to fully pack one or more QAM carriers with program data up to their individual 38.8 Mb/s limits. Therefore, the "total available bandwidth" in the example is not necessarily 271.6 Mb/s, but may be 271.6 Mb/s less an amount that represents the sum of all the "left over" or wasted bandwidth of the QAM carriers that cannot be allocated because they are each too small to accommodate an entire program [0177]. Program selection/allocation strategy is implemented 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426